          Case
          Case1:18-cv-01781-PGG-BCM
               1:20-cv-05843-PGG-BCM Document
                                     Document247
                                              20 Filed
                                                 Filed12/04/20
                                                       12/01/20 Page
                                                                Page11of
                                                                      of33

                                                                                               305 BROADWAY

FRANK LLP                                                                                      SUITE 700
                                                                                               NEW YORK, NY 10007
                                                                                               212 682 1853
ATTORNEYS AT LAW                                                                               212 682 1892 FAX
                                                                                               gfrank@frankllp.com
                                                                                               www.frankllp.com

                                                                          December 1, 2020
    VIA ECF
    Hon. Paul G. Gardephe, U.S.D.J.
    United States District Court
    Southern District of New York
    40 Foley Sq., Room 2204
    New York, NY 10007
    Re:    Michelo et al. v. Nat’l Collegiate Student Loan Trust 2007-2 et al., 18-CV-1781
           Bifulco et al. v. Nat’l Collegiate Student Loan Trust 2004-2 et al., 18-CV-7692
           Butry et al. v. Nat’l Collegiate Student Loan Trust 2005-3 et al., 20-CV-5843
    Dear Judge Gardephe:

             We represent Plaintiffs in the above-referenced actions, and write concerning TSI’s
    surprise letter-application yesterday, November 30, 2020 (the “Letter”), which this Court granted
    this afternoon. 1 TSI’s Letter purportedly offers to negotiate a key production that TSI has blocked
    by ignoring this Court’s Orders with months of repetitious and dilatory motion practice.

            Plaintiffs respectfully submit this letter to provide the full context behind TSI’s Letter, to
    request that the Court amend its grant of TSI’s request, and to order that TSI fulfill its discovery
    obligations. The “negotiation” that TSI belatedly offers prejudices Plaintiffs in meaningful ways.
    Moreover, TSI’s tactics have previously required revisions of the discovery schedule, which
    Plaintiffs will again require.

           TSI Submitted Its Letter Without Telling Plaintiffs, Violating This Court’s Rules

            TSI filed the Letter without notifying Plaintiffs, as this Court’s Rules require. See R. I.D,
    Judge Gardephe’s Individ. R. Civ. P. (requiring party seeking extension of deadline to first seek
    opposing party’s consent). TSI further violated Rule I.D, by submitting its Letter at the time of
    the deadline it sought to extend, rather than days in advance as this Court requires. Masquerading
    as routine, TSI’s Letter was actually a shrewd violation of this Court’s Rules leaving Plaintiffs
    with insufficient time to respond. (Ltr. at 1).

           TSI’s Delays In Producing The CFPB Documents Are Part Of A Bigger Problem

           The instant briefing concerns TSI’s Objections (the “Objections”) to Magistrate Judge
    Moses’s Order of October 23, 2020 (the “Order”). The Order for the third time required TSI to
    produce documents that it has already provided to the Consumer Financial Protection Bureau in
    connection with the agency’s investigation of the exact same violations at issue in this action (the
    “CFPB documents”). 2

    1
      TSI’s Letter appears at: Dkt. No. 245 in Case No. 18-cv-1781; Dkt. No. 176 in Case No. 18-cv-7692.
    The granting order appears at: Dkt. No. 246; Dkt. No. 177.
    2
      TSI’s Objections appear at Dkt. No. 243 in Case No. 18-cv-1781, and Dkt. No. 174 in Case No. 18-cv-
    7692. The Order appears at Dkt. No. 241 in Case No. 18-cv-1781, and Dkt. No. 172 in Case No. 18-cv-
      Case
      Case1:18-cv-01781-PGG-BCM
           1:20-cv-05843-PGG-BCM Document
                                 Document247
                                          20 Filed
                                             Filed12/04/20
                                                   12/01/20 Page
                                                            Page22of
                                                                  of33

Hon. Paul G. Gardephe, U.S.D.J.
December 1, 2020
Page 2


       Magistrate Judge Moses ordered TSI to produce all of the CFPB documents after urging
TSI to negotiate concerning the CFPB documents for over three months. See, e.g., Oct. 23 Ord.,
2020 U.S. Dist. LEXIS 197630, at *3–4; Aug. 6 Ord., 2020 U.S. Dist. LEXIS 140889, at *3–4
(noting TSI’s repeated refusals to show Plaintiffs the CFPB civil investigative demands (the
“CIDs”) served on TSI during the CFPB investigation, such that Plaintiffs could narrow their
discovery request from all CFPB documents to smaller subsets).

         After Magistrate Judge Moses’s August 17 Order directed TSI to finally engage in
meaningful dialogue with Plaintiffs concerning the nature of the CFPB documents, TSI told
Plaintiffs its prior counsel, Venable LLP, somehow lost the list of the CFPB documents and/or the
corresponding computer folder. See Oct. 23 Ord., 2020 U.S. Dist. LEXIS 197630, at *3–4. When
Plaintiffs informed the Court of this statement, TSI reversed course, saying it could produce the
CFPB documents if ordered. This caused Magistrate Judge Moses to order production of all of
them. See id. at *5–6. TSI then submitted its Objections to her Order, further delaying discovery.
Now, suddenly, TSI offers to show Plaintiffs the CIDs so as to negotiate about narrowed
production of the CFPB documents, without explanation for (1) how they “found” the CFPB
documents they had claimed to have spoliated, or (2) why they suddenly agree to give up the CIDs.
(Ltr. at 1).

        Setting aside TSI’s misconduct, its extreme delay in agreeing to the approach it now offers
puts Plaintiffs in an impossible position timewise. TSI now offers to “negotiate” the CFPB
document production until December 14, 2020, (Ltr. at 2), well-knowing any document production
therefrom will occur even later. Meanwhile, discovery is scheduled to end January 4, 2021, and
TSI’s five employee-deponents are currently set to be deposed during the last two weeks of this
month (December), along with three Forster deponents. 3 TSI’s manipulative tactics this late in
discovery means Plaintiffs face the prospect of simultaneously performing massive, complex
document review, in a matter of days, while deposing witnesses who will need to be questioned
about those documents. Plaintiffs should not have to suffer for TSI’s gamesmanship.

       Magistrate Judge Moses ordered TSI to produce all the CFPB documents, because the
production can be done at the click of a button and without fear of prejudice to TSI. TSI already
compiled, reviewed for privilege, and produced those same documents just a couple years ago.

7692; the Order has been reported at: 2020 U.S. Dist. LEXIS 197630. The dispute concerning the CFPB
documents have been recited in too many submissions to and rulings from Magistrate Judge Moses to be
listed here. See, e.g., Order of October 23, 2020 (Dkt. No. 241 in Case No. 18-CV-1781; Dkt. No. 172 in
Case No. 18-CV-7692) (the “Oct. 23 Order”) [reported at: 2020 U.S. Dist. LEXIS 197630]; Order of August
6, 2020 (Dkt. No. 204 in Case No. 18-CV-1781; Dkt. No. 141 in Case No. 18-CV-7692) (the “Aug. 6
Order”) [reported at: 2020 U.S. Dist. LEXIS 140889].
3
   TSI has not identified any dates when its employee-deponents may be deposed, even as Plaintiffs have
worked, and continue to work, diligently to accommodate Defendants’ incessant demands to depose
Plaintiffs. (Since the covid-19 lockdown began, Defendants have deposed three Plaintiffs and non-party
family members, including on Nov. 30, while Plaintiffs have been able to depose none of Defendants’
employees). Further, TSI still refuses to say when it will produce another category of documents which the
Court ordered produced nearly four months ago. Those documents will allow Plaintiffs to understand how
TSI and Forster managed the Trusts’ debt collection practices. See Ord. of July 17, 2020 (Dkt. No. 194 in
Case No. 18-cv-1781; Dkt. No. 131 in Case No. 18-cv-7692). Plaintiffs had recently notified Defendants
that continued such delays would necessitate the Court’s intervention.
      Case
      Case1:18-cv-01781-PGG-BCM
           1:20-cv-05843-PGG-BCM Document
                                 Document247
                                          20 Filed
                                             Filed12/04/20
                                                   12/01/20 Page
                                                            Page33of
                                                                  of33

Hon. Paul G. Gardephe, U.S.D.J.
December 1, 2020
Page 3
See Oct. 23 Ord., 2020 U.S. Dist. LEXIS 197630, at *7 (TSI “makes no showing that it would be
difficult, time-consuming, or expensive to re-produce the [CFPB] documents to Plaintiffs here”).
TSI would suffer no prejudice from such instantaneous production, as irrelevant documents would
simply be ignored and kept confidential pursuant to the existing protective order. In contrast, the
process of using the CIDs to steer production will be cumbersome, costly, and time-consuming.
See id. 4

        Plaintiffs request the Court overrule TSI’s Objections and order TSI produce all the CFPB
documents immediately. Plaintiffs also request this Court direct the Parties to conference with the
Court at soonest convenience concerning modifications to the discovery plan that will ensure
Plaintiffs are not prejudiced by TSI’s ongoing delay tactics.


                                                                 FRANK LLP

                                                                 By: /s/ Gregory A. Frank            .
                                                                 Gregory A. Frank (GF0531)
                                                                 Marvin L. Frank (MF1436)
                                                                 Asher Hawkins (AH2333)
                                                                 305 Broadway, Suite 700
                                                                 New York, New York 10007
                                                                 Tel: (212) 682-1853
                                                                 Fax: (212) 682-1892
                                                                 gfrank@frankllp.com
                                                                 mfrank@frankllp.com
                                                                 ahawkins@frankllp.com


cc: Hon. Barbara Moses, U.S.M.J.              MEMO ENDORSED
    All counsel of record
                                              The application is denied. The Court will review
                                              Defendant's objections to Judge Moses's October 23, 2020
                                              Order after Defendant files its reply.




                                              December 4, 2020



4
   Plaintiffs should not have to pay their counsel for the time already spent fighting against TSI’s false
representations that negotiation was impossible due to their own document spoliation—TSI should be
sanctioned to pay. See Fed. R. Civ. P. 37(b)(2)(C) (“[T]he court must order the disobedient party, the
attorney advising that party, or both to pay the reasonable expenses, including attorney’s fees, caused by
the [discovery] failure . . . .”).
